Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 1 of 7 Page ID #:502




  1 Marc M. Seltzer (54534)
      mseltzer@susmangodfrey.com
  2
      Steven G. Sklaver (237612)
  3   ssklaver@susmangodfrey.com
      Krysta Kauble Pachman (280951)
  4   kpachman@susmangodfrey.com
  5   SUSMAN GODFREY L.L.P.
      1900 Avenue of the Stars, Suite 1400
  6   Los Angeles, CA 90067
      Phone: (310) 789-3100 / Fax: (310) 789-3150
  7

  8 Robert J. Wasserman (258538)
    rwasserman@mayallaw.com
  9
    William J. Gorham (151773)
 10 wgorham@mayallaw.com
    MAYALL HURLEY P.C.
 11 2453 Grand Canal Boulevard
    Stockton, California 95207-8253
 12
    Phone: (209) 477-3833 / Fax: (209) 473-4818
 13
      Attorneys for CURTIS MARKSON, MARK MCGEORGE, CLOIS MCCLENDON,
 14
      and ERIC CLARK
 15
      (Additional Counsel for Plaintiffs Listed on Next Page)
 16

 17                       IN THE UNITED STATES DISTRICT COURT
 18
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 19

 20
       MARC RIVERA, individuals, on behalf Case No. 5:18-cv-01633-JGB-SHK
 21    of themselves, and on behalf of all
       persons similarly situated,         Judge: Hon. Jesus G. Bernal
 22
                         Plaintiffs,              OBJECTION TO CLASS ACTION
 23    vs.                                        SETTLEMENT AND OPPOSITION
       WESTERN EXPRESS, INC., doing               TO MOTION FOR PRELIMINARY
 24    business as WESTERN EXPRESS                APPROVAL OF CLASS ACTION
       TRANSPORT OF CALIFORNIA,                   SETTLEMENT
 25    INC., a Tennessee Corporation; and
       DOES 1 through 10, inclusive,
 26
                            Defendants.
 27

 28                                           1
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 2 of 7 Page ID #:503




  1           Counsel for the proposed Class in Markson v. CRST, et al., Case No. 5:17-cv-
  2 01261-FMO-SPx, pending in the Central District of California, respectfully request the

  3 Court to deny the motion for preliminary approval because the release in the Settlement

  4 Agreement is overbroad.1 Markson Counsel file this objection on behalf of the absent

  5 class members in the Rivera litigation who are also members of the putative class in

  6 Markson. See San Francisco NAACP v. San Francisco Unified School Dist., 59 F.

  7 Supp. 2d 1021, 1033 (N.D. Cal. 1999) (considering an amicus curiae’s objections to

  8 class action settlement even though it was not filed on behalf of a particular class

  9 member).

 10           The class in Markson includes “All current or former California residents ‘under
 11 contract’ as motor vehicle carrier drivers with CRST International, Inc., CRST

 12 Expedited, Inc.; C.R. England, Inc., Western Express, Inc. (“Western Express”),

 13 Schneider National, Inc., or Southern Refrigerated Transport, Inc., at any time from

 14 May 15, 2013 to the present.” Case No. 5:17-cv-01261-FMO-SPx, Doc. No. 55. The

 15 Markson case is based on allegations that, inter alia, Western Express and other carriers

 16 violated the antitrust laws by participating in a conspiracy to restrain competition

 17 among themselves in order to suppress compensation of their own workers, in violation

 18 of federal and California antitrust laws. Because both this case and the Markson case

 19 involve California residents employed by Western Express from October 26, 2016 to

 20 January 13, 2020, there is a significant overlap in class membership.

 21           Given the overlap in the class definitions in this case and Markson, the release
 22 in the proposed Settlement Agreement is untenable.            The release is expansive,
 23 including “all claims, rights, demands, liabilities, penalties, fines, debts and causes of

 24 action of every nature and description, under state, federal, and local law, whether

 25 known or unknown, arising from or related to the claims pled in Plaintiffs’ complaints

 26   1
     All capitalized terms have the same meaning as defined terms in the Settlement
 27 Agreement. Doc. No. 27-2.

 28                                             2
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 3 of 7 Page ID #:504




  1 filed in the Action or that could have been pled based on the factual allegations in the

  2 operative complaint, in the Plaintiffs’ original complaints, or in the Second Amended

  3 Class Action Complaint…” Settlement Agreement (Doc. No. 27-2) at ¶ 18. Because

  4 the Settlement Agreement could impact the claims of the class members in Markson,

  5 the parties should clarify that the scope of the release does not preclude the Markson

  6 plaintiffs from maintaining their claims against Western Express. Alternatively, the

  7 Court should deny Plaintiffs’ motion for preliminary approval because the release does

  8 not adequately protect the interests of the many class members who are in both classes

  9 and should be permitted to recover in both actions.

 10 II.       LEGAL STANDARD
 11           Courts consider several factors when determining whether a proposed settlement
 12 is “fair, reasonable and adequate” under Rule 23(e). Chi v. Univ. of S. California, No.

 13 2:18-CV-04258-SVW(GJSx), 2019 WL 3064457, at *2 (C.D. Cal. Apr. 18, 2019)

 14 (denying motion for preliminary approval). At the preliminary approval stage, the

 15 moving parties must demonstrate that the Court will “likely be able to” (i) approve the

 16 proposal under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on the

 17 proposal. Id.; see also Ehrheart v. Verizon Wireless, 609 F.3d 590, 593 (3d Cir. 2010)

 18 (stressing that “[t]he purpose of Rule 23(e) is to protect the unnamed members of the

 19 class,” and that a “district court acts as a fiduciary” for absent class members).

 20           In making such a determination, the Court should consider whether:
 21           (A)        the class representatives and class counsel have adequately
 22                      represented the class;
 23           (B)        the proposal was negotiated at arm’s length;
 24           (C)        the relief provided for the class is adequate, taking into account:
 25                      (i)   the costs, risks, and delay of trial and appeal;
 26

 27

 28                                                   3
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 4 of 7 Page ID #:505




  1                      (ii)    the effectiveness of any proposed method of distributing
  2                              relief to the class, including the method of processing class-
  3                              member claims;
  4                      (iii)   the terms of any proposed award of attorney’s fees,
  5                              including timing of payment; and
  6                      (iv)    any agreement required to be identified under Rule
  7                              23(e)(3); and
  8           (D)        the proposal treats class members equitably relative to each other.
  9 Fed. R. Civ. P. 23(e)(2)(A)-(D).

 10 III.      THE SETTLEMENT AGREEMENT DOES NOT SATISFY RULE 23
 11           The Settlement Agreement presented to the Court does not satisfy the standard
 12 for preliminary approval because the release is overbroad. The scope of the release is

 13 as follows:

 14           “Released Claims” means all claims, rights, demands, liabilities,
 15           penalties, fines, debts and causes of action of every nature and description,
 16           under state, federal, and local law, whether known or unknown, arising
 17           from or related to the claims pled in the Plaintiffs’ complaints filed in the
 18           Action or that could have been pled based on the factual allegations in the
 19           operative complaint, in the Plaintiffs’ original respective complaints, or in
 20           the Second Amended Class Action Complaint (Exhibit “A”), including
 21           but not limited to claims premised on alleged: unpaid wages, including
 22           any theory of piece-rate law, unpaid minimum wage, meal and rest period
 23           premiums, waiting time penalties, itemized wage statements, wages for
 24           unpaid time, other civil or statutory penalties related thereto, and any
 25           claim based on California Labor Code sections 201, 202, 203, 204, 226,
 26           226.2, 226.3, 226.7, 510, 512, 1174(d) 1194, 1194.2, 1197, 2699 et seq.,
 27

 28                                                    4
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 5 of 7 Page ID #:506




  1           the Private Attorneys General Act of 2004, California Code of
  2           Regulations, Title 8 Section 11000 et seq., the applicable Industrial
  3           Welfare Commission (IWC) Wage Orders, including 7- 2001, Business &
  4           Professions Code section 17200-17208 or any related damages, penalties,
  5           restitution, disgorgement, interest or attorneys’ fees.
  6 Settlement Agreement (Doc. No. 27-2) at ¶ 18.

  7           The release is not limited to any and all claims asserted in this action. The release
  8 included in the Settlement includes “all claims, rights, demands, liabilities, penalties,

  9 fines, debts and causes of action of every nature and description, under state, federal,

 10 and local law, whether known or unknown, arising from or related to the claims pled

 11 in Plaintiffs’ complaints filed in the Action or that could have been pled based on the

 12 factual allegations in the operative complaint, in the Plaintiffs’ original complaints, or

 13 in the Second Amended Class Action Complaint…” Id.

 14           “A settlement agreement may preclude a party from bringing a related claim in
 15 the future even though the claim was not presented and might not have been presentable

 16 in the class action, but only where the released claim[s] [are] based on the identical

 17 factual predicate as that underlying the claims in the settled class action.” Hesse v.

 18 Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (internal quotation marks omitted)

 19 (emphasis added); see also Chavez v. PVH Corp., No. 13-CV-01797-LHK, 2015 WL

 20 581382, at *5 (N.D. Cal. Feb. 11, 2015) (“District courts in this Circuit have declined

 21 to approve settlement agreements where such agreements would release claims based

 22 on different facts than those alleged in the litigation at issue.”).

 23           In Hadley v. Kellogg Sales Company, Case No. 16-cv-04955-LHK, 2020 WL
 24 836673, at *2 (N.D. Cal. Feb. 20, 2020), for example, the court denied preliminary

 25 approval as inconsistent with Ninth Circuit precedent where the class members released

 26 “any and all claims, demands, rights, suits, liabilities, injunctive and/or declaratory

 27

 28                                                5
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 6 of 7 Page ID #:507




  1 relief, and causes of action of every nature and description whatsoever, including costs,

  2 expenses, penalties, and attorneys’ fees, whether known or unknown, matured or

  3 unmatured, at law or in equity, existing under federal or state law, that any Class

  4 member has or may have against the Released Kellogg Persons arising out of or related

  5 in any way to the transactions, occurrences, events, behaviors, conduct, practices, and

  6 policies alleged in the Actions regarding the Class Products, which have been, or which

  7 could have been asserted in the Actions, and in connection with the conduct of the

  8 Actions, that have been brought, could have been brought, or are currently pending in

  9 any forum in the United States.” (emphasis in original).

 10           Here, like in Hadley, the release encompasses claims “of every nature and
 11 description,” “whether known or unknown,” that were pled “or that could have been

 12 pled,” and exceeds those claims “based on the identical factual predicate as that

 13 underlying the claims in the settled class action.” See also Willner v. Manpower, Inc.,

 14 Case No. 11-cv-02846-JST, 2014 WL 4370694, at *2 (N.D. Cal. Sept. 3, 2014)

 15 (denying preliminary approval when the release included claims “of every nature and

 16 description, whether known or unknown” that were “related in any way to any claim

 17 alleged in the Lawsuit” and thus likely released claims beyond the scope of the

 18 allegations in the operative complaint) (emphasis in original).

 19           Unless the parties clarify that the release does not impact the rights of the
 20 proposed Class in Markson, the Court should deny preliminary approval.

 21

 22 Dated: March 19, 2020                      By: /s/ Krysta Kauble Pachman
                                               Marc M. Seltzer
 23                                            Steven G. Sklaver
                                               Krysta Kauble Pachman (28091)
 24
                                               SUSMAN GODFREY L.L.P.
 25                                            1900 Avenue of the Stars, Suite 1400
                                               Los Angeles, California 90067
 26                                            Telephone: (310) 789-3100
 27                                            mseltzer@susmangodfrey.com

 28                                            6
      7215717v1/015712
Case 5:18-cv-01633-JGB-SHK Document 29 Filed 03/19/20 Page 7 of 7 Page ID #:508




  1                                       ssklaver@susmangodfrey.com
                                          kpachman@susmangodfrey.com
  2
                                          Matthew R. Berry (pro hac vice)
  3
                                          Ian M. Gore (pro hac vice)
  4                                       SUSMAN GODFREY LLP
                                          1201 Third Avenue, Suite 3800
  5                                       Seattle, Washington 98101
  6                                       Telephone: (206) 516-3880
                                          mberry@susmangodfrey.com
  7                                       igore@susmangodfrey.com
  8
                                          Robert J. Wasserman
  9                                       William J. Gorham
                                          Nicholas J. Scardigli
 10                                       Vladimir J. Kozina
 11                                       MAYALL HURLEY P.C.
                                          2453 Grand Canal Boulevard
 12                                       Stockton, California 95207
                                          Telephone: (209) 477-3833
 13
                                          rwasserman@mayallaw.com
 14                                       wgorham@mayallaw.com
                                          nscardigli@mayallaw.com
 15                                       vjkozina@mayallaw.com
 16
                                          Jonathan Melmed (290218)
 17                                       MELMED LAW GROUP P.C.
                                          1180 South Beverly Drive, Suite 610
 18
                                          Los Angeles, California 90035
 19                                       Telephone: (310) 824-3828
                                          jm@melmedlaw.com
 20
                                          Craig J. Ackerman (SBN: 229832)
 21                                       ACKERMANN AND TILAJEF, P.C.
                                          1180 South Beverly Drive, Suite 610
 22                                       Los Angeles, California 90035
 23                                       Telephone: (310) 277-0614
                                          cja@ackermanntilajef.com
 24

 25
                                          Attorneys for Plaintiffs

 26

 27

 28                                       7
      7215717v1/015712
